Exhibit 10.29.0

FORM OF STANDARD TERMS AND CONDITIONS OF SALE TO GRAPHITE ELECTRODE CONTRACT OF
SALE

Seller hereby offers to sell such products and/or services to Buyer and Buyer
may accept this offer only upon the terms and conditions set forth herein.

 

1.

Prices are subject to Seller’s standard prices in effect on the date of shipment
of the products described herein, the date of performance of services described
herein or, in either case, in any purchase order referred to herein.

 

 

2.

In addition to the purchase price, Buyer shall pay Seller the amount of all
taxes, excises or other governmental charges (except taxes on or measured by net
income) that Seller may be required to pay with respect to the production, sale
or transportation of any product delivered to Buyer or service provided to Buyer
hereunder, except where the law otherwise provides. All bank collection charges
are for the account of Buyer.

 

 

3.

The purchase price is based upon production and delivery costs in effect on the
date of the quote. If Seller is required to pay increased material and/or energy
costs, transportation and/or labor rates for the manufacture or delivery of the
goods sold hereunder, the price may be adjusted at the option of Seller by
adding the net increase in Seller’s cost due to such increased material and/or
energy costs, transportation and/or labor rates applicable to the goods sold
hereunder; provided that, in the event that the total adjustment exceeds 20% of
the price quoted, then the Buyer shall have the right to cancel the undelivered
portion of the goods to which such increase applies by giving Seller written
notice prior to the date when such increase in price is to become effective.

 

 

4.

In the case of products manufactured to Buyer’s specifications, Seller may
deliver up to 10% above or 10% below any quantity ordered by Buyer, unless
otherwise specified herein. It is also understood and agreed that delivery of
arc furnace electrodes may include up to 15% short electrodes (IEC norm 239) and
that the weights and dimensions of a product will be judged within specification
in terms of average and not specific figures in order to take account of
manufacturing tolerances. At the request of the Purchaser, the Vendor shall
determine under what conditions these tolerances can be modified.

 

 

5.

Buyer must supply the material safety data sheet and any other documentation
reasonably requested by Seller related to the product to be tested or toll
processed.

 

 

6.

Goods supplied by Buyer to Seller for testing or toll processing shall remain,
at all times, the property of the Buyer, and Buyer shall bear the risk of
loss/damage of such goods. Seller shall cause all of Buyer’s goods so supplied
to be segregated from other similar goods not belonging to Buyer, and in such a
manner as to make them readily identifiable by a third party as the property of
Buyer. In the event Buyer’s goods are exported from the United States following
the provision of testing or toll processing by Seller, the Buyer shall be the
exporter of record and shall be listed as such in the Shipper’s Export
Declaration.

 

 

7.

If Buyer wishes its goods to be returned upon completion of testing services,
Buyer shall indicate that desire at the time services are ordered.
Notwithstanding the foregoing, upon completion of testing or toll processing
services, Seller has in its possession goods supplied by Buyer not otherwise
required to be returned to Buyer, and Seller cannot dispose of such goods
through its ordinary disposal channels, such goods shall be returned to Buyer.
All goods returned to Buyer shall be at Buyer’s sole expense.

 

 

8.

Testing Data: The testing data resulting from Seller’s provision of testing
services shall be the property of Buyer; provided, however, that Seller shall
have non-exclusive rights to use such data for statistical and data analysis
purposes. Seller and any of its affiliates or subcontractors shall have rights
to use such data to assess and, where appropriate, develop proposals for
optimizing Buyer’s operating efficiency. Nothing in this Paragraph 7 shall
permit Seller nor any of its affiliates or subcontractors to sell such data.

 

 

9.

Buyer shall supply Seller with a copy of its current applicable site safety
procedures prior to Seller performing customer technical services on Buyer’s
property.

 

 

10.

Warranty: (a) Seller warrants that products delivered hereunder will be of
Seller’s standard quality for the type and grade of material involved (unless
otherwise specified herein), will conform to the description on the face of this
document, will meet any applicable specifications, subject to the conditions of
clause (b) below, set forth or incorporated by reference herein, and will be
adequately contained, packaged and labeled and conform to any promises and
affirmations of fact made on the container and label.

 

(b) Unless otherwise specified herein any dimensions referred to herein are
nominal and Seller will furnish products within its standard tolerances.

(c) Seller warrants that equipment delivered hereunder will be in good working
order. Seller shall not be responsible for errors caused by Buyer’s personnel in
installing and/or operating such equipment.

(d) Patents and Intellectual Property: (i) Subject to the provisions of this
paragraph 9, Seller warrants that products, services, or products and services
in combination, furnished under this contract shall be delivered free of any
rightful claim of any third party for infringement of any United States patent.
If notified promptly in writing and given authority, information and assistance,
and contingent upon Buyer not taking any position adverse to Seller in
connection with such claim, Seller shall defend, or may settle at its expense,
any suit or proceeding against Buyer so far as based on a claimed infringement
which would result in a breach of this warranty and Seller shall pay all damages
and costs awarded therein against Buyer due to such breach. In the event that
any product, service or combination thereof, is in such suit or proceeding, held
to constitute such an infringement and the use of said product or service is
enjoined, Seller shall, at its expense and option, either procure for Buyer the
right to continue using product or service is enjoined, Seller shall, at its
expense and option, either (i) procure for Buyer the right to continue using
said product or service, (ii) replace same with a non-infringing product or
service, (iii) modify same so it becomes non-infringing or (iv) remove the
product or halt the service and refund the purchase price (less reasonable
depreciation for any period of use). The foregoing states the entire liability
of Seller for patent infringement relating to products, services or any
combination thereof. This warranty shall not apply to any product or service
specified by Buyer or manufactured to Buyer’s design, or to the use of any
product in combination with products not provided by Seller.

(ii) Any intellectual property developed as a result of services performed by
Seller shall remain the sole property of Seller; provided, however, that Buyer
shall have a non-exclusive license to use such intellectual property in relation
to the Buyer’s product or process at the Buyer’s site at which the services are
performed.

(e) Software Development Warranty: Seller warrants that any software developed
by Seller and provided to Buyer under this contract shall conform to the
Seller-provided specification pertaining thereto at the time of its shipment.
For a period of ninety (90) days following shipment of software, Seller will
provide amendments or alterations to the software that may be required to
correct significant errors present at the time of shipment. Seller’s obligation
shall be limited, however, to assembling such amendments and/or alterations into
a package, which includes code on the appropriate medium to enable Buyer, at its
expense, to implement said corrections. This warranty is contingent upon Buyer
advising Seller, in writing, of such errors within such period.

Seller does not warrant that operation of the software shall be uninterrupted or
error-free or that it shall meet Buyer’s needs. Seller shall not be responsible
for any portions of the software that have been modified by Buyer, unless such
changes are approved in writing by Seller. Buyer assumes the responsibility to
take adequate precautions against damages to its operations that could be caused
by defects, interruptions or malfunctions in the services performed by Seller.
Any work performed by Seller due to difficulties or defects traceable to Buyer
errors or software changes shall be billed to Buyer at Seller’s or its
representatives’ then-prevailing standard rates for such services.

(f) Software Warranty: Unless subject to a separate license or agreement, any
software furnished by Seller to Buyer whether separate or incorporated with
supplied hardware, including any subsequent updates, is furnished under the
following terms and conditions:

(i) The software, and any part thereof, is designed for use only on the type
unit on which the software is first installed.

(ii) No exclusivity of use of the software is transferred to Buyer.

 

CONTINUED ON NEXT PAGE

Revised 9-8-04

 



 

 

(iii) Software and documentation copyrighted by Seller or any third party shall
not be copied in whole or in part, but additional copies of software and
documentation in printed form may be obtained from Seller or its representatives
at Seller’s or such representatives’ then-standard charges, subject to
applicable import and export laws and regulations. Buyer agrees that any
copyright, proprietary, trade secret or similar notices appearing on and in
software will be reproduced and included on and in any modifications and copies,
in whole or in part, of software.

(iv) The source code for software is not included unless specifically listed as
an item in the Seller specification.

(v) On occasion, third party licensed software is provided. It will be
identified as such and Buyer will be required to complete any sublicense
specified by the software licensor.

(vi) If a separate software license agreement is required by Seller, Buyer shall
execute the software license agreement on or before installation, and the
provisions of the separate software license agreement shall supersede the
foregoing paragraphs to the extent they are inconsistent with such license.

(g) THERE ARE NO EXPRESS WARRANTIES BY SELLER OTHER THAN THOSE SPECIFIED IN THIS
PARAGRAPH 9. NO WARRANTIES BY SELLER (OTHER THAN WARRANTY OF TITLE AS PROVIDED
BY THE UNIFORM COMMERCIAL CODE) SHALL BE IMPLIED OR OTHERWISE CREATED AT LAW OR
IN EQUITY, INCLUDING, BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY AND
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. Without limiting the generality of
the foregoing, Buyer assumes all risk and liability for the results obtained by
the use of any products delivered hereunder in combination with other articles
or materials or in the practice of any process.

(h) Buyer’s receipt of any products delivered hereunder shall be an unqualified
acceptance of, and a waiver by Buyer of any and all claims (including claims
arising under the warranties specified in this Paragraph 9) with respect to,
such products unless Buyer gives Seller notice of claim within thirty (30) days
after receipt of such product (or within ten days after Buyer shall have
received written notice of any claim of infringement covered by clause (d)
above). Seller’s liability under the warranties specified in this Paragraph 9
shall be limited to the repair or (at Seller’s option) the replacement, or the
refund of the purchase price, of any product delivered hereunder which is in
breach of warranty. Seller shall bear the cost of shipping any allegedly
defective product to and from Seller’s plant only if Seller directs its return.
In the event that, upon return, the product is determined to be in conformity
with the warranty, Buyer shall reimburse Seller for all costs of shipment. No
claims of any kind with respect to any product or service covered by this
document, whether as to product delivered or for delayed delivery or
non-delivery of product or non-performance of services and whether or not based
on negligence or warranty, shall be greater in aggregate amount than the
purchase price of the product and/or services in respect of which such claims
are made. In no event shall either party be liable for special, indirect or
consequential damages, whether or not caused by or resulting from the negligence
of such party.

(i) It is expressly understood that any technical advice furnished by Seller
provided to Buyer, whether provided for a fee or gratis, shall be provided in
accordance with applicable laws, rules, regulations and orders of governmental
authorities with jurisdiction. Seller assumes no obligation or liability for the
advice given or results obtained, all such advice being given and accepted at
Buyer’s risk.

(j) If the provision of services by Seller is defective as a result of Seller’s
negligence or intentional misconduct, then Seller shall, in its sole discretion,
either (i) reperform the services (in the case of testing, on additional
material supplied by Buyer) or (ii) reimburse Buyer for the cost of the
services. In no event shall Seller’s liability under this paragraph 9 exceed the
purchase price for the services performed, and Seller shall not be responsible
for special, indirect or consequential damages, whether or not caused by or
resulting from the negligence of Seller.

 

11.

Unless otherwise agreed by Seller, payment terms are net thirty days after date
of invoice; provided that orders placed over Seller’s website by credit card
will be charged at the time of order fulfillment or, in the case of credit card
orders for testing services, at the time the order is placed. Seller reserves
the right to suspend shipments of product or performance of services to Buyer
hereunder (a) as long as Buyer is in default in payment for any prior invoice or
(b) if in Seller’s opinion any conditions of foreign exchange or any measure of
foreign exchange control may affect Seller’s receipt of prompt payment for
shipments of products to be made or services to be performed hereunder, it being
understood that, if such suspension shall continue for more than six (6) months,
Seller shall not be obligated thereafter to ship the quantity of products or
perform services with respect to which such suspension was made and Buyer’s
order shall be deemed canceled.

 

 

12.

Any damage to Seller’s property or equipment or injury to Seller’s personnel
resulting from Buyer’s product or equipment, whether occurring on Buyer’s or
Seller’s property and whether as a result of Buyer’s failure to follow lockout
and other applicable health and safety procedures of Seller (in the event that
such procedures are provided) or otherwise (other than damage or injury directly
attributable to the negligence or intentional misconduct of Seller’s personnel),
is the responsibility of Buyer, and Buyer shall indemnify Seller for any such
damages or injuries.

 

 

13.

Where the transportation of the products delivered hereunder is at Seller’s
expense, Seller reserves the right to select the means of transportation.

 

 

14.

Neither party shall be liable for its delay or failure in performing hereunder
due to contingencies beyond its reasonable control, including, without
limitation, acts of God, fires, floods, war, sabotage, accidents, labor disputes
or shortages, governmental laws, ordinances, rules and regulations, whether
valid or invalid (and including, but not limited to, import or export
prohibitions or limitations, priorities, requisitions, allocations and price
adjustment restrictions) and inability to obtain material, equipment or
transportation, and any other similar or dissimilar contingency. The party whose
performance is prevented by any such contingency shall have the right to omit,
during the period of such contingency, all or any portion of the quantity
deliverable during such period, whereupon the total quantity delivered to Buyer
hereunder shall be reduced by the quantity so omitted. In the event of any such
contingency, the Seller has the right to allocate its available supply among its
customers and its departments, divisions, subsidiaries and affiliates in such
manner as the Seller deems fair and equitable. In no event shall Seller be
obligated to purchase material from other than its regular sources of supply in
order to enable Seller to supply products to Buyer.

 

 

15.

Compliance with Laws: Buyer has complied and shall comply with all applicable
laws, rules and regulations of the United States of America and of any other
country concerned pertaining to the purchase and movement of, and the payment
for, the products and services to be delivered hereunder, including, but not
limited to, copyright duplication laws and export control laws. Buyer represents
and warrants that no technical data furnished to it by Seller or developed by
Buyer directly from such data will be disclosed to any foreign national, firm or
country, including foreign nationals employed by or associated with the United
States, without complying with requirements of U.S. export control laws,
regulations and directives.

 

 

16.

All drawbacks of duties paid on items or materials entering into the manufacture
of the product delivered hereunder shall accrue to Seller, and Buyer agrees to
furnish Seller with all documents necessary to obtain payment of such drawbacks
and to cooperate with Seller in obtaining such payment.

 

 

17.

Title: (a) Any delivery terms appearing herein or in any purchase order, order
acknowledgement or other document related hereto, such as FOB, CIF, CFR, CIP and
DDU shall be interpreted in accordance with INCOTERMS 2000 published by the
International Chamber of Commerce. Legal title shall be deemed to pass with risk
of loss unless an intention otherwise is expressly set forth in this document or
an order acknowledgment sent by Seller

 

        (b) Title to the Monitoring System shall remain with Seller. Title to
the Information obtained and processed by Seller shall remain with the Buyer,
provided however that the Information may be used by Seller only to (i) generate
reports and analysis for Buyer; and (ii) to develop benchmarking data for the
industry, provided that such benchmarking data will be aggregated with
sufficient data from other industry participants so that specific company
information may not be discerned or identified. Except as described in this
section, Seller shall have no rights to use the Information for any other
purpose. Upon expiration or termination of this Proposal or any Analysis
Contract, Seller shall have no rights to receive, process or use Information
other than to the extent previously captured data already has been aggregated as
described in (ii) above.

18.

Seller’s relationship to Buyer shall be that of an independent contractor.
Neither party shall be deemed to be nor shall either represent itself to be an
agent of the other. All services provided by Seller shall be performed by such
employees, representatives or agents of Seller as Seller determines, in its sole
discretion, are necessary to complete its obligations under the contract for
services described herein.

 

 

Revised 9-8-04

2

 



 

 

19.

The validity, interpretation and performance of the terms hereof with respect to
any product delivered (or to be delivered) hereunder shall be governed by the
laws of the State of New York, United States of America. Except as set forth in
paragraph 16 hereof with respect to the interpretation of delivery terms, the
United Nations Convention for the International Sale of Goods shall have no
application to this transaction. Each party agrees to submit to the exclusive
jurisdiction of the federal courts of New York, United States of America with
regard to any proceeding arising out of or relating to this transaction.

20.

No modification or waiver of the terms and conditions hereof shall be binding
upon Seller unless approved in writing by an authorized representative of
Seller, nor shall any modification or waiver be effected merely by the
acknowledgment or acceptance of purchase order forms containing other or
different terms, whether or not signed by an authorized representative of
Seller. No purchase order submitted to Seller shall be deemed to modify, amend
or supplement the provisions of these Terms and Conditions unless such purchase
order (i) is signed by an authorized representative of both Buyer and Seller and
(ii) specifically references these Terms and Conditions and the Paragraphs and
provisions hereof being amended.

21.

Seller shall have the right to use Buyer’s name in Seller’s marketing materials.
Any other confidential proprietary information concerning Buyer’s operations
shall be used by Seller solely for statistical data gathering purposes and may
be used in Seller’s marketing materials as well, provided that such information
shall be aggregated with sufficient data from other industry participants so
that specific Buyer information may not be discerned or identified.

 

 

 

Revised 9-8-04

3

 

 

 